     Case 3:19-cv-01636-L Document 1 Filed 07/09/19                Page 1 of 27 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 LUZ OVIEDO AND            )
 MARIA COLLINS,            )
                           )
      Plaintiffs,          )
                           )                           Case No.
              v.           )
                           )
 ADMIRAL LINEN AND UNIFORM )                           JURY TRIAL DEMANDED
 SERVICE, BY ALSCO, INC.;  )
 MICHAEL DIKES.            )
                           )
      Defendants.          )
                           )


                                   ORIGINAL COMPLAINT

       Plaintiffs LUZ OVIEDO (“Ms. Oviedo”) and MARIA COLLINS (“Ms. Collins”)

(collectively “Plaintiffs”), by and through their attorneys, bring this action for damages and other

legal and equitable relief from Defendants ADMIRAL LINEN AND UNIFORM SERVICE, by

ALSCO, Inc. (“ALSCO”) and MICHAEL DIKES (“Mr. Dikes”) (Collectively “Defendants”), for

violations of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991

and the Lilly Ledbetter Fair Pay Act of 2009 42 U.S.C. §2000e et seq., the Civil Rights Act of

1866, as amended, 42 U.S.C. § 1981 et seq. ("§ 1981"), the Americans with Disabilities Act of

1990, as amended 42 U.S.C. §§ 12111 et seq. (“ADA”), the Texas Employment Discrimination

Act, as amended, Tex. Lab. Code §§ 21.001 et seq. (“TLC”), and any other cause(s) of action that

can be inferred from the facts set forth herein.




                                                                           ORIGINAL COMPLAINT

                                                   1
     Case 3:19-cv-01636-L Document 1 Filed 07/09/19                Page 2 of 27 PageID 2


                                        INTRODUCTION

       1.      This is an action brought by Plaintiffs against ALSCO for implementing and

maintaining a work environment with rampant discrimination, harassment, and retaliation.

Plaintiffs have experienced and reported widely pervasive and often horrific instances of sexual

assault, discrimination, harassment, and retaliation by supervisors and co-workers at ALSCO—

including rape and use of the word “nigger.” Throughout their employment, ALSCO management

ignored and turned a blind eye to widespread discrimination, doing nothing of significance to

address the Plaintiffs’ complaints or issues.

       2.      Ms. Oviedo suffered routine and violent sexual harassment and discrimination by

her manager, Michael Dikes. Over the course of more than five years, Mr. Dikes repeatedly raped

Ms. Oviedo and demanded sexual favors in exchange for her continued employment. Other

supervisors at ALSCO saw Mr. Dikes’ harassment of Ms. Oviedo firsthand and higher-level

management was repeatedly informed of Mr. Dikes’ horrific abuse of Ms. Oviedo. But ALSCO

management refused to take any significant action to stop the repeated sexual assault and

harassment of Ms. Oviedo. Ultimately, Ms. Oviedo was the victim of a retaliatory termination for

her complaints about harassment and sexual assault.

       3.      Ms. Collins was the victim of severe and routine discrimination and harassment on

the basis of her race, sex, and disability by supervisors and co-workers at ALSCO. From the outset,

Ms. Collins was told she was being hired in a managerial role and that she had scored higher than

any applicant ever on ALSCO’s aptitude test for management positions. But instead she was given

the lower-paying position of Route Service Representative (“RSR”). She was the only Black

woman in this role and was paid significantly less than the rest of the RSRs. After Ms. Collins was

hurt in an on-the-job car accident and forced into office duty, she experienced severe and pervasive

                                                                           ORIGINAL COMPLAINT

                                                 2
     Case 3:19-cv-01636-L Document 1 Filed 07/09/19                  Page 3 of 27 PageID 3


sexual and racial harassment, including inappropriate comments about her body and appearance.

ALSCO management attempted to force her to return to driving duty and insisted that an HR

representative sit in on her doctor appointments. When Ms. Collins complained about being made

to take a defensive driving course that no other employee was required to take, Ms. Collins was

called a “lazy ass nigger” by an ALSCO supervisor. Ms. Collins was the victim of a retaliatory

termination for her complaints about discrimination and harassment.

       4.       Plaintiffs seek damages for ALSCO’s acts of discrimination in violation of Title

VII of the Civil Rights Act of 1964, as amended 42 U.S.C. §2000e et seq., the Civil Rights Act of

1866, as amended, 42 U.S.C. § 1981 et seq., the Americans with Disabilities Act of 1990, as

amended 42 U.S.C. §§ 12111 et seq., and the Texas Employment Discrimination Act, as amended,

Tex. Lab. Code §§ 21.001 et seq.. Plaintiffs also seek damages for ALSCO’s negligent hiring,

supervision, and retention as well as any other cause(s) of action that can be inferred from the facts

set forth herein. Ms. Oviedo also seeks damages for Mr. Dikes’ actions that constitute torts of

assault and battery, as well as any other cause(s) of action that can be inferred from the facts set

forth herein.

       5.       ALSCO employed both Plaintiffs. Ms. Oviedo began her employment in or around

April 2012 until her retaliatory termination in or around September 2018. Ms. Collins began her

employment in or around July 2013 until her retaliatory termination in or around January 2018.

                                 JURISDICTION AND VENUE

       6.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

                                                                            ORIGINAL COMPLAINT

                                                  3
     Case 3:19-cv-01636-L Document 1 Filed 07/09/19                   Page 4 of 27 PageID 4


providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; 42 U.S.C. §§ 2000e et seq., as amended, and (iii) 42 U.S.C. §§ 1981 et seq., as amended.

       7.      The Court’s supplemental jurisdiction is invoked to 28 U.S.C. § 1367(a), which

confers supplemental jurisdiction over all non-federal claims arising from a common nucleus of

operative facts such that they form part of the same case or controversy under Article III of the

United States Constitution.

       8.      Venue is proper in this Court pursuant to 42 U.S.C. §§ 2000e et seq., as amended,

42 U.S.C. §§ 1981 et seq., as amended, and 29 U.S.C. §§ 201 et seq., as amended, in as much as

this judicial district lies in a State and judicial district in which the unlawful employment practices

and torts occurred. Venue is also proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(1) and (c),

in that Defendants maintain offices, conduct business and/or reside in this district.

                                             PARTIES

       9.      Ms. Oviedo is a person who has been aggrieved by ALSCO’s actions. She is and

has been, at all relevant times, a permanent resident of the United States of America and is a

resident of Tarrant County.

       10.     At all relevant times, Ms. Oviedo was ALSCO’s employee and therefore covered

by Title VII, the ADA, and the TLC.

       11.     Ms. Collins is a person who has been aggrieved by ALSCO’s actions. She is and

has been, at all relevant times, a citizen of the United States of America and is a resident of Tarrant

County.

       12.     At all relevant times, Ms. Collins was ALSCO’s employee and therefore covered

by Title VII, the ADA, and the TLC.



                                                                             ORIGINAL COMPLAINT

                                                  4
     Case 3:19-cv-01636-L Document 1 Filed 07/09/19                 Page 5 of 27 PageID 5


        13.      ALSCO is a linen and uniform-rental business service provider with around 180

locations and more than 20,000 employees. ALSCO is headquartered at 175 South West Temple,

Suite 510, Salt Lake City, Utah.

        14.      Mr. Dikes was an employee of ALSCO for all relevant times until his apparent

termination in or around June 2018.

                EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES

        15.      Plaintiffs have timely filed complaints of discrimination and retaliation with the

EEOC.

        16.      Plaintiffs who have herein alleged claims pursuant to Title VII have received their

Notices of Right to Sue letters from the EEOC within ninety (90) days prior to the filing of this

Complaint.

                                    STATEMENT OF FACTS

   I.         Facts Regarding Plaintiffs’ Discrimination Claims

              a. Facts Pertaining to Plaintiff Oviedo

        17.      Ms. Oviedo was employed by ALSCO as a production employee in the Medical

Pack-Out section beginning on or around April 2012, under the supervision of production manager

Mr. Dikes. Ms. Oviedo worked for ALSCO until around September 24, 2018, when she was

subjected to a retaliatory termination.

        18.      Throughout her time at ALSCO, Ms. Oviedo was subjected to extreme and repeated

inappropriate behavior and comments, sex discrimination, sexual harassment, and repeated sexual

assault by her manager Mr. Dikes.

        19.      Specifically, Mr. Dikes explicitly required sexual favors from Ms. Oviedo in

exchange for her continued employment and his approval of time-off requests. Further, ALSCO’s
                                                                           ORIGINAL COMPLAINT

                                                  5
     Case 3:19-cv-01636-L Document 1 Filed 07/09/19                 Page 6 of 27 PageID 6


failure to respond to her repeated complaints and remedy the severe and pervasive discrimination

and harassment she faced created a hostile work environment.

       20.     When Ms. Oviedo first began working at ALSCO, she noticed that Mr. Dikes

seemed to be constantly present around the area she worked in, despite his job requiring oversight

of a much larger area.

       21.     Ms. Oviedo heard coworkers say that Mr. Dikes tended to “hang around” single

women. Mr. Dikes would often give Ms. Oviedo chocolate and gum while working. She initially

believed that he wanted to be friends with her, and accepted it as a gift between friends.

       22.     In or around 2013, Mr. Dikes moved Ms. Oviedo to a different part of the facility,

with different machines than those with which she had previously worked. Mr. Dikes would

frequently visit Ms. Oviedo in this new area. The female team leader of the pack-out would help

translate when Ms. Oviedo did not fully understand Mr. Dikes. She told Ms. Oviedo that Mr. Dikes

was interested in Ms. Oviedo and wanted to spend more time with her. The team leader then also

began saying complimentary things about Mr. Dikes to Ms. Oviedo.

       23.     In or around October 2013, the team leader told Ms. Oviedo that Mr. Dikes wanted

to see her, and told her to meet him at a Walmart. Ms. Oviedo did not know where it was, and the

team leader provided her with directions. Once there, Ms. Oviedo got into Mr. Dikes’ car. Mr.

Dikes unbuttoned his pants, and proceeded to grab Ms. Oviedo and push her head into his groin.

Ms. Oviedo was forced to perform oral sex on Mr. Dikes as she feared she would lose her job if

she did not comply with his demands. Immediately after the assault, Ms. Oviedo began to cry in

Mr. Dikes’ car. He responded by telling her that “everything was fine.” Ms. Oviedo continued to

feel very upset about the incident. She also observed Mr. Dikes speaking with several women at



                                                                           ORIGINAL COMPLAINT

                                                 6
     Case 3:19-cv-01636-L Document 1 Filed 07/09/19                 Page 7 of 27 PageID 7


the plant in a flirtatious manner. He continued to harass her and call her cell phone frequently,

using his company cell phone.

       24.     In or around December 2013, Mr. Dikes once again forced Ms. Oviedo to perform

oral sex. In or around 2014, Mr. Dikes frequently came to Ms. Oviedo at work and tried to touch

her inappropriately. Every time that he would do so, Ms. Oviedo would tell her female team leader

that it made her uncomfortable, but the team leader would say it was fine. Ms. Oviedo made verbal

complaints to Human Resources, but nothing was done.

       25.     In or around May of 2014, Mr. Dikes asked Ms. Oviedo to go for a drive, and

brought her to his mother’s house. When there, Mr. Dikes made her an alcoholic drink and then

grabbed and forced Ms. Oviedo to have sexual intercourse. Ms. Oviedo was fearful of losing her

job and Mr. Dikes knew this and used this fear against Ms. Oviedo. He often implied that Ms.

Oviedo could lose her job if she rejected his advances.

       26.     In the summer of 2014, Mr. Dikes forced Ms. Oviedo into sexual intercourse at his

mobile home.

       27.     Approximately four weeks later, he forced her into sexual intercourse a third time.

       28.     In the summer of 2015, Mr. Dikes forced Ms. Oviedo to have sexual intercourse

with him for the fourth time at the house of a friend of his. This occurred four (4) times at this

residence—bringing the total instances of forced sexual intercourse to at least eight (8).

       29.     On two separate occasions in or around 2016, ALSCO’s general manager came to

Ms. Oviedo’s area while Mr. Dikes was there and yelled at him saying “get your ass out of medical

pack-out and leave Lucy the hell alone.” Ms. Oviedo’s nickname is “Lucy.” Mr. Dikes would

leave, but after a few hours he would return and resume harassing her. Mr. Dikes continued to

harass Ms. Oviedo via calls and text messages through 2016 and 2017.

                                                                           ORIGINAL COMPLAINT

                                                 7
     Case 3:19-cv-01636-L Document 1 Filed 07/09/19               Page 8 of 27 PageID 8


       30.      In or around May 2017, Mr. Dikes informed Ms. Oviedo that her position as team

lead for Medical Pack-out and the team lead for another production section would likely be merged

into one, and he was not sure who would get the new position. Ms. Oviedo told Mr. Dikes that she

thought the quality of her work showed that she was well qualified for the new position, and that

she needed to keep her job. Mr. Dikes shook his head and asked if she was still seeing her current

boyfriend. This made Ms. Oviedo feel that her job would be in jeopardy if she did not cease her

relationship and submit to Mr. Dikes’ repeated demands to have sexual intercourse with him. Also

in or around May 2017, Mr. Dikes showed Ms. Oviedo two folders full of photographs of her that

he had secretly taken.

       31.      At this point, ALSCO had known about the harassment by Mr. Dikes for nearly

three years, as Ms. Oviedo had reported Mr. Dikes’ behavior on numerous occasions. Yet ALSCO

failed to take any remedial action to restrain Mr. Dikes’ ability to harass and assault his

subordinates.

       32.      Ms. Oviedo began to fear for her safety. On May 25, 2017, she spoke to ALSCO’s

human resources manager. She told the HR manager, Barbara Johnson (“Ms. Johnson”), about the

calls, text messages, and the forced sexual encounters. Ms. Johnson told Ms. Oviedo not to tell

anyone else, and said that she would investigate her claims. Upon information and belief, Ms.

Johnson shared information regarding Ms. Oviedo’s complaint with General Manager Tony

Manley (“Mr. Manley”), Mr. Dikes’ superior and also his close friend.

       33.      Upon information and belief, ALSCO failed to conduct an investigation or take any

corrective action after Ms. Oviedo’s complaint to the HR manager. Mr. Dikes was allowed to

continue to assault and harass Ms. Oviedo with impunity.



                                                                         ORIGINAL COMPLAINT

                                                8
     Case 3:19-cv-01636-L Document 1 Filed 07/09/19                Page 9 of 27 PageID 9


       34.        In or around June 2017, Ms. Oviedo spoke with an ALSCO human resources

assistant, who told her that several women had made similar complaints about Mr. Dikes. She said

that she would get Ms. Oviedo a copy of the complaints, but a few days later this assistant began

avoiding Ms. Oviedo.

       35.        Word of Ms. Oviedo’s complaint spread throughout ALSCO. Mr. Manley began

singing the song “La Cucaracha” around Ms. Oviedo, mocking her complaints. Ms. Oviedo’s

former team lead began saying that she was lying, and told Ms. Oviedo in an intimidating manner

that she would “meet her outside.” She also called Ms. Oviedo derogatory names and elbowed her

in the hallway.

       36.        Mr. Dikes continued to harass Ms. Oviedo through numerous calls and texts. Mr.

Dikes frequently sent Ms. Oviedo sexually explicit text messages and pictures.

       37.        In or around April 2018, Ms. Oviedo was forced to have sexual intercourse with

Mr. Dikes again. Afterwards she asked him to “please leave [her] alone,” to which he replied,

“Don’t worry.” In or around that same month, Mr. Dikes approached Ms. Oviedo’s work area and

began groping her. She told him to stop touching her and asked him to leave her work area. Mr.

Dikes then asked a female coworker to slap Ms. Oviedo.

       38.        In or around May 5, 2018, Mr. Dikes told Ms. Oviedo he had something to give her

for her house. She attempted to decline, but he continued to insist. She then told him he could put

it in her car. Mr. Dikes replied that he would bring it to her house after work. Ms. Oviedo very

clearly told him not to come to her home. Mr. Dikes ignored this request and showed up at Ms.

Oviedo’s door with ALSCO carpets. Ms. Oviedo apprehensively let him into the house. He asked

Ms. Oviedo if they could use her bed for sex. She refused. She then led him out to the back porch,

and went inside and instructed her son to come outside in one minute with an excuse that would

                                                                          ORIGINAL COMPLAINT

                                                  9
   Case 3:19-cv-01636-L Document 1 Filed 07/09/19                 Page 10 of 27 PageID 10


make Mr. Dikes leave. Immediately upon her return to the porch Mr. Dikes began groping Ms.

Oviedo. Her son came out and said that his father was on the phone and wanted to speak with Ms.

Oviedo. Mr. Dikes left, but called Ms. Oviedo immediately afterwards and said, “This is gonna

cost you extra.”

       39.     Ms. Oviedo returned the carpets to the HR Manager, Ms. Johnson, and made

another complaint about Mr. Dikes’ harassing behavior. Upon information and belief, HR did not

conduct an investigation and Mr. Dikes was not disciplined.

       40.     In or around May 2018, Mr. Dikes told Ms. Oviedo she would have to “make time

for him, at least two hours,” in order for him to approve her requested time off.

       41.     On May 11, 2018, Ms. Oviedo filed a Charge of Discrimination against ALSCO

with the Equal Employment Opportunity Commission (“EEOC”). On or around May 28, 2018,

ALSCO received a letter notifying them of Ms. Oviedo’s EEOC charge. Ms. Oviedo was asked to

go to ALSCO’s HR office. She wrote a statement of the events experienced and gave HR phone

records as well as text messages. The ALSCO HR manager, Ms. Johnson, pretended that Ms.

Oviedo had not previously reported these issues and asked Ms. Oviedo why she had not told her

about the harassment previously. Ms Oviedo replied that she had told her about it a year previously.

       42.     After leaving the HR manager’s office, Ms. Oviedo returned to her workstation and

found that her chair had disappeared. Ms. Johnson made a comment about it saying that “things

are changing around here.”

       43.     In or around June 2018, Mr. Dikes was fired. Upon information and belief, the HR

manager and all other members of management who knew about the sexual harassment and

retaliated against Ms. Oviedo are still employed by the company.



                                                                           ORIGINAL COMPLAINT

                                                10
   Case 3:19-cv-01636-L Document 1 Filed 07/09/19                 Page 11 of 27 PageID 11


       44.      On or around September 24, 2018, Ms. Oviedo was subjected to a retaliatory

termination.

             b. Facts Pertaining to Plaintiff Collins

       45.      Ms. Collins was employed by ALSCO as a Route Service Representative (“RSR”)

beginning in or around July 2013. Ms. Collins worked for ALSCO until she was subjected to a

retaliatory termination on or around January 3, 2018.

       46.      Throughout her employment at ALSCO, Ms. Collins has been the victim of routine

and severe instances of discrimination on the basis of her race, sex, and disability. She was also

subjected to pay discrimination, harassment because of her sex and race, and ultimately a

retaliatory termination in response to her complaints. ALSCO did nothing to address the climate

of rampant harassment and discrimination at its facility despite repeated verbal and written pleas

from Ms. Collins and others. ALSCO’s failure to take any serious steps to remedy these issues

resulted in a hostile work environment for Ms. Collins where co-workers and supervisors were

able to make discriminatory comments with impunity.

       47.      From the outset of her employment with ALSCO, Ms. Collins has noted significant

differential treatment on the basis of her race and sex. In or around July 2013, Ms. Collins applied

for a position at ALSCO as a manager. The application, interview, assessment testing, and

onboarding paperwork she completed was for a managerial position. Ms. Collins was asked to

come into the facility to meet with the route manager at the time. The route manager informed Ms.

Collins she had received the highest score he had seen on her qualifying exam for the management

position, but that the management position had been filled. Upon information and belief, the person

hired for the management position was White.



                                                                           ORIGINAL COMPLAINT

                                                11
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                 Page 12 of 27 PageID 12


       48.     She was told that she would still be hired, but she would need to drive the delivery

truck routes until another position opened up. Ms. Collins was informed that all managers must

first learn the routes, and that positions are open “all the time.” However, throughout her

employment with ALSCO, a position never “opened up” and she was never promoted to the

position for which she applied and for which she was qualified.

       49.     Ms. Collins spent the first three to four weeks riding along the route with a

supervisor. She received no training on how to operate the truck itself. Once that three to four week

period was over, it became clear that ALSCO intended to keep Ms. Collins as a driver, and not

move her into management as she had been previously promised. When she spoke with her

supervisor about this, she was informed that the driver position “needed to be filled.” This was the

first time that Ms. Collins learned that she had actually been hired as a Route Service

Representative (“RSR”). Ms. Collins reminded her supervisor that she had not been trained on

how to drive the box truck used by RSRs.

       50.     Upon information and belief, Ms. Collins was the only African-American female

RSR and she received lower wages compared to the other RSRs. She learned that the difference in

their wages was due in large part to the fact that the rest of the RSRs who were not African-

American received commission for their routes. Ms. Collins brought this issue to her supervisor,

who agreed that she should receive commission as well and for a brief period of time Ms. Collins

did begin to receive commissions. But Ms. Collins stopped receiving commissions after her

supervisor changed in or around late 2013.

       51.     In 2014, Ms. Collins approached her new supervisor to discuss the fact that she had

not been receiving commissions. He told her that her route was too small to receive commissions,



                                                                           ORIGINAL COMPLAINT

                                                 12
   Case 3:19-cv-01636-L Document 1 Filed 07/09/19                Page 13 of 27 PageID 13


and that she should never have received them. Upon information and belief, every RSR but Ms.

Collins received commissions.

       52.     In or around July 2014, Ms. Collins was involved in an accident while on a route.

The other driver had run a red light and admitted fault. When the accident occurred, Ms. Collins

called ALSCO to report it and the fleet manager, who was also her division manager, drove to the

scene. Mr. Collins heard her manager tell another manager that it “must have been the faulty

brakes.” Ms. Collins sustained injuries from this accident in the form of herniated discs in her

lower back, as well as shoulder and neck pain. After the accident, Ms. Collins was told by her

manager that the accident “must have been her fault.”

       53.     After the accident, Ms. Collins was put on light duty while she went to physical

therapy for two weeks.

       54.     After two weeks her manager requested that Ms. Collins return to her route. Ms.

Collins told him that her doctor had not released her to return to work. After this, her supervisor

began to refer to Ms. Collins as a “troublemaker.” Ms. Collins was told by a different manager that

her manager had asked him to watch Ms. Collins closely so that he could find a way to get rid of

“this Sista,” a racial slur used to describe African-American women.

       55.     Ms. Collins remained on light duty for nine months. This required her to complete

office work at the route office in the ALSCO facility. Once working in the office, Ms. Collins

began to experience pervasive sexual harassment and repeatedly hear racially charged comments

and slurs. The sexually harassing comments Ms. Collins heard included, “You know you are

‘wearing’ that uniform,” “How do you hold all those things in your shirt pocket?” “I wish my

uniform fit like that,” and “Did you see the safety manual?” Ms. Collins was one of the RSRs

featured with her photograph in the safety manual.

                                                                          ORIGINAL COMPLAINT

                                                13
   Case 3:19-cv-01636-L Document 1 Filed 07/09/19                 Page 14 of 27 PageID 14


       56.     Ms. Collins became incredibly self-conscious and uncomfortable at work. In hopes

of curbing some of the harassment, she decided to come to work while on light duty in her own

personal clothes, since she would not be interacting with customers during this time. She was

subsequently invited to a meeting with the HR manager and a supervisor where she was informed

they wanted her to continue wearing the uniform on light duty. Upon information and belief, other

employees were allowed to wear personal clothing while working in the office.

       57.     In or around November 2014, Ms. Collins was called into a meeting with the HR

manager and two of her managers. She was informed that her doctor had called and cleared her to

return to her route. Ms. Collins questioned that statement, saying that she had been to the doctor’s

office the day before, and he had told her that he was going on vacation. She asked for the name

of the doctor from whom they had heard this and was not provided with an answer. Ms. Collins

informed HR that she would not return to her route until she was cleared by her doctor.

       58.     A few weeks after this meeting, Ms. Collins was told by a manager that she was

not allowed to drive herself to her next doctor’s appointment. The HR manager drove Ms. Collins

to the appointment and entered the examination room, claiming that because the accident was work

related she was allowed to sit in the room while Ms. Collins was examined. Ms. Collins was

uncomfortable with this but felt she had no choice but to comply. The HR manager remained in

the examination room for the duration of the appointment and tried to ask the physician questions.

These actions were far beyond any reasonable business necessity and were an intrusion into Ms.

Collins’ private medical conversations with her doctor.

       59.     In or around the winter holiday season of 2014, the route manager came to the route

office and told the employees that they were allowed to leave and go home early. The normal time

for the end of the shift was 5:00 pm. When Ms. Collins began packing her belongings up, the

                                                                           ORIGINAL COMPLAINT

                                                14
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                 Page 15 of 27 PageID 15


manager said, “not you,” and informed her that since she was on light duty she needed to stay until

5:00 pm. Because the work that Ms. Collins performed during that time came from the regular

office workers, she had no tasks to complete after they left. Ms. Collins had to sit at her desk doing

nothing while the entire plant, with the exception of the Closing Manager, was able to leave early.

       60.     In or around November 2017, Ms. Collins was told that she had to take a defensive

driving course within 30 days and that she would have to pay for it herself. The HR manager told

her that if she did not take the course, Ms. Collins would most likely be fired. Upon information

and belief, there were a total of 37 or more accidents in 2017 by RSRs, and no other RSR was

required to take a defensive driving course. At this point in the meeting, a male member of

management began referring to Ms. Collins again as “Sista.” Ms. Collins asked why she was being

required to take the course and was told that there was an alleged incident. She later learned that

production manager Mr. Dikes had told an employee to write a complaint against Ms. Collins.

       61.     Upon leaving the meeting, Ms. Collins immediately made a call to corporate and

asked if the defensive driving course requirement was in line with company policy. The corporate

representative promised to notify the Human Resources director and have her look into the issue

further. Upon information and belief, no further action was taken.

       62.     On or around November 17, 2017, Ms. Collins went to speak with Mr. Weaver,

ALSCO’s Safety Manager, about the defensive driving course requirement. Mr. Weaver was

puzzled and did not understand why Ms. Collins would need to complete such a requirement. He

began printing out pages of the safety manual for Ms. Collins, but was stopped by the General

Manager, Mr. Manley. Mr. Manley told Mr. Weaver that if he was trying to assist Ms. Collins in

understanding the defensive driving course it was “not a safety issue” and he did not need to print



                                                                            ORIGINAL COMPLAINT

                                                 15
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                   Page 16 of 27 PageID 16


documents for her. Ms. Collins then asked him to clarify that the course requirement was indeed

not a safety issue. Mr. Manley then referred to Ms. Collins as a “lazy ass nigger.”

        63.     On or around December 8, 2017, Ms. Collins spoke with Mr. Weaver, who

informed her that the other managers had told him they did not want him to speak with “that Sista.”

Two of Ms. Collins’ supervisors then approached them and told Ms. Collins to finish loading her

truck and start her route. They then requested Mr. Weaver speak with them in the office.

        64.     On or around January 3, 2018, Ms. Collins was subjected to a retaliatory

termination.

          AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
                      The Equal Pay Act, 29 U.S.C. §§ 206(d) et seq.
            (Discrimination in Pay as Alleged by Ms. Collins Against ALSCO)

        65.     Ms. Collins is a member of a protected class and repeats and re-alleges the

allegations contained in the paragraphs above, as if fully set forth herein.

        66.     ALSCO discriminated against Ms. Collins on the basis of sex by paying her lower

wages and other forms of compensation than ALSCO paid to male employees for equal work on

jobs, the performance of which required equal skill, effort, and responsibility, and which were

performed under similar working conditions, in violation of the Equal Pay Act.

        67.     Ms. Collins’ male predecessors and/or comparators held the exact same job, in the

same establishment, performed equal work that required equal skills, effort, and responsibility,

and the work was performed under the same conditions.

        68.     The difference in pay between Ms. Collins’ male predecessors and/or comparators

was not due to seniority, merit, quantity or quality of production, or a factor other than sex. Instead,

the differential in pay was due to sex.



                                                                               ORIGINAL COMPLAINT

                                                  16
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                    Page 17 of 27 PageID 17


       69.     ALSCO’s actions were not done in good faith nor did they have any reasonable

grounds for believing that their acts or omissions were not a violation of the Equal Pay Act.

       70.     ALSCO’s actions were willful and lasted for the duration of the relevant time

periods.

       71.     Ms. Collins’ requests for relief are set forth below.

        AS AND FOR A SECOND CAUSE OF ACTION FOR A VIOLATION OF
      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
(Intentional Discrimination on Account of Sex as Alleged by All Plaintiffs Against ALSCO)

       72.     Ms. Oviedo and Ms. Collins are members of a protected class and repeat and re-

allege the allegations in the preceding paragraphs, as if fully set forth herein.

       73.     The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as ALSCO has engaged in the practice of discrimination

against Ms. Oviedo and Ms. Collins with respect to the terms and conditions of Plaintiffs’

employment.

       74.     Due to Ms. Collins’ sex, ALSCO subjected Ms. Collins to discrimination and

discriminatory denial of promotional opportunities for which she was qualified.

       75.     Plaintiffs’ requests for relief are set forth below.

         AS AND FOR A THIRD CAUSE OF ACTION FOR A VIOLATION OF
      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
 (Disparate Treatment Discrimination (Intentional Discrimination) on Account of Race as
                          Alleged by Ms. Collins Against ALSCO)

       76.     Ms. Collins is a member of a protected class and repeats and re-alleges the

allegations in the preceding paragraphs, as if fully set forth herein.

       77.     The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as ALSCO has engaged in the practice of discrimination


                                                                             ORIGINAL COMPLAINT

                                                  17
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                      Page 18 of 27 PageID 18


against Ms. Collins with respect to the terms and conditions of her employment based upon her

race and/or color.

       78.       Due to Ms. Collins’ race, ALSCO subjected Ms. Collins to discrimination and

discriminatory denial of promotional opportunities for which she was qualified.

       79.       Plaintiff’s requests for relief are set forth below.

            AS AND FOR A FOURTH CAUSE OF ACTION FOR A VIOLATION OF
           Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
              (Hostile Work Environment as Alleged by All Plaintiffs Against ALSCO)

       80.       Ms. Oviedo and Ms. Collins are members of a protected class and repeat and re-

allege the allegations in the preceding paragraphs, as if fully set forth herein.

       81.       The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as ALSCO has engaged in gender harassment and has

created, maintained, and condoned a hostile work environment towards Ms. Oviedo and Ms.

Collins.

       82.       Plaintiffs’ requests for relief are set forth below.

              AS AND FOR A FIFTH CAUSE OF ACTION FOR A VIOLATION OF
           Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
               (Quid Pro Quo Harassment as Alleged by Ms. Oviedo Against ALSCO)

       83.       Ms. Oviedo is a member of a protected class and repeats and re-alleges the

allegations in the preceding paragraphs, as if fully set forth herein.

       84.       The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as ALSCO has engaged in quid pro quo harassment. Ms.

Oviedo was the target of unwelcome sexual advances and assault and told by ALSCO management

that her continued employment was contingent upon her acceptance of sexual assault.


                                                                              ORIGINAL COMPLAINT

                                                    18
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                     Page 19 of 27 PageID 19


        85.     Ms. Oviedo’s requests for relief are set forth below.

          AS AND FOR A SIXTH CAUSE OF ACTION FOR A VIOLATION OF
       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                   (Retaliation as Alleged by All Plaintiffs Against ALSCO)

        86.     Plaintiffs repeat and re-allege the allegations contained in the paragraphs above, as

if fully set forth herein.

        87.     Plaintiffs lodged complaints with ALSCO and participated in investigations

regarding the discrimination and hostile work environment pervasive at ALSCO, and as such,

engaged in protected activity under Title VII.

        88.     ALSCO retaliated against Plaintiffs by, among other things, terminating their

employment.

        89.     The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq.

        90.     Plaintiffs’ requests for relief are set forth below.

        AS AND FOR A SEVENTH CAUSE OF ACTION FOR A VIOLATION OF
           Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq.
 (Disparate Treatment Discrimination (Intentional Discrimination) on Account of Race as
                        Alleged by Ms. Collins Against ALSCO)

        91.     Ms. Collins is a member of a protected class and repeats and re-alleges the

allegations in the preceding paragraphs, as if fully set forth herein.

        92.     Ms. Collins was subjected to discrimination on the basis of race and/or color by

ALSCO.

        93.     The conduct alleged herein violates Section 1981 of the Civil Rights Act of 1866,

42 U.S.C. § 1981 et seq. as ALSCO has engaged in the practice of discrimination against Ms.

Collins.


                                                                             ORIGINAL COMPLAINT

                                                   19
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                     Page 20 of 27 PageID 20


       94.      Due to Ms. Collins’ race and/or color, ALSCO subjected Ms. Collins to

discriminatory compensation and discriminatory denial of promotional opportunities and/or titles

for which they were qualified and to which Plaintiffs’ White and Hispanic co-workers were not

subjected.

       95.      Plaintiff’s requests for relief are set forth below.

          AS AND FOR AN EIGHTH CAUSE OF ACTION FOR A VIOLATION OF
            Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq.
          (Hostile Work Environment as Alleged by Ms. Collins Against ALSCO)

       96.      Ms. Collins is a member of a protected class and repeats and re-alleges the

allegations in the preceding paragraphs, as if fully set forth herein.

       97.      Ms. Collins was subjected to discrimination on the basis of race and/or color by

ALSCO.

       98.      The conduct alleged herein violates Section 1981 of the Civil Rights Act of 1866,

42 U.S.C. § 1981 et seq. as ALSCO has engaged in racial harassment and has created, maintained,

and condoned a hostile work environment towards Ms. Collins.

       99.      Plaintiff’s requests for relief are set forth below.

             AS AND FOR A NINTH CAUSE OF ACTION FOR A VIOLATION OF
              Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq.
                    (Retaliation as Alleged by Ms. Collins Against ALSCO)

       100.     Ms. Collins is a member of a protected class and repeats and re-alleges the

allegations in the preceding paragraphs, as if fully set forth herein.

       101.     Ms. Collins was subjected to discrimination on the basis of race and/or color by

ALSCO.

       102.     The conduct alleged herein violates Section 1981 of the Civil Rights Act of 1866,

42 U.S.C. § 1981 et seq. as ALSCO has engaged in retaliation against Ms. Collins by, among other

                                                                             ORIGINAL COMPLAINT

                                                   20
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                    Page 21 of 27 PageID 21


things, terminating her employment in response to her complaints about racial discrimination and

harassment.

       103.    Plaintiff’s requests for relief are set forth below.

         AS AND FOR A TENTH CAUSE OF ACTION FOR A VIOLATION OF
        The Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12111 et seq.
            (Disparate Treatment as Alleged by Ms. Collins Against ALSCO)

       104.    Ms. Collins is a member of a protected class and repeats and re-alleges the

allegations contained in the paragraphs above, as if fully set forth herein.

       105.    The conduct alleged herein violates the Americans with Disabilities Act, as

amended, 42 U.S.C. §§ 12111 et seq., as ALSCO has engaged in the practice of discrimination

with respect to the terms and conditions of Ms. Collins’ employment.

       106.    Due to the Ms. Collins’ disability, Defendants subjected Plaintiff to discriminatory

denial of promotional opportunities for which she was qualified and ultimately terminated her.

       107.    Plaintiff’s requests for relief are set forth below.

      AS AND FOR AN ELEVENTH CAUSE OF ACTION FOR A VIOLATION OF
       The Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12111 et seq.
               (Retaliation as Alleged by Ms. Collins Against ALSCO)

       108.    Ms. Collins is a member of a protected class and repeats and re-alleges the

allegations contained in the paragraphs above, as if fully set forth herein.

       109.    The conduct alleged herein violates the Americans with Disabilities Act, as

amended, 42 U.S.C. §§ 12111 et seq., as ALSCO has engaged in retaliation against Ms. Collins

by, among other things, terminating her employment in response to her complaints about

discrimination on the basis of her disability.

       110.    Plaintiff’s requests for relief are set forth below.



                                                                               ORIGINAL COMPLAINT

                                                  21
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                     Page 22 of 27 PageID 22


       AS AND FOR A TWELTH CAUSE OF ACTION FOR A VIOLATION OF
   Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
       (Discrimination on Basis of Sex as Alleged by All Plaintiffs Against ALSCO)

        111.    Ms. Oviedo and Ms. Collins are members of a protected class and repeat and re-

allege the allegations in the preceding paragraphs, as if fully set forth herein.

        112.    The conduct alleged herein violates the Texas Employment Discrimination Act, as

amended, Tex. Lab. Code §§ 21.001 et seq., as ALSCO has engaged the practice of discrimination

with respect to the terms and conditions of Ms. Oviedo and Ms. Collins’ employment on the basis

of their sex.

        113.    Plaintiffs’ requests for relief are set forth below.


    AS AND FOR A THIRTEENTH CAUSE OF ACTION FOR A VIOLATION OF
   Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
       (Discrimination on Basis of Race as Alleged by Ms. Collins Against ALSCO)

        114.    Ms. Collins is a member of a protected class and repeats and re-alleges the

allegations in the preceding paragraphs, as if fully set forth herein.

        115.    The conduct alleged herein violates the Texas Employment Discrimination Act, as

amended, Tex. Lab. Code §§ 21.001 et seq., as ALSCO has engaged the practice of discrimination

with respect to the terms and conditions of Ms. Collins’ employment on the basis of her race.

        116.    Plaintiff’s requests for relief are set forth below.

    AS AND FOR A FOURTEENTH CAUSE OF ACTION FOR A VIOLATION OF
   Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
        (Hostile Work Environment as Alleged by All Plaintiffs Against ALSCO)

        117.    Ms. Oviedo and Ms. Collins are members of a protected class and repeat and re-

allege the allegations in the preceding paragraphs, as if fully set forth herein.

        118.    The conduct alleged herein violates the Texas Employment Discrimination Act, as

amended, Tex. Lab. Code §§ 21.001 et seq., as ALSCO has engaged the practice of discrimination
                                                                             ORIGINAL COMPLAINT

                                                   22
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                     Page 23 of 27 PageID 23


with respect to the terms and conditions of Ms. Oviedo and Ms. Collins’ employment on the basis

of their sex.

        119.    Plaintiffs’ requests for relief are set forth below.

      AS AND FOR A FIFTEENTH CAUSE OF ACTION FOR A VIOLATION OF
   Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
     (Discrimination on Basis of Disability as Alleged by Ms. Collins Against ALSCO)

        120.    Ms. Collins is a member of a protected class and repeats and re-alleges the

allegations contained in the paragraphs above, as if fully set forth herein.

        121.    The conduct alleged herein violates the Texas Employment Discrimination Act, as

amended, Tex. Lab. Code §§ 21.001 et seq., as ALSCO has engaged the practice of discrimination

with respect to the terms and conditions of Ms. Collins’ employment on the basis of her disability.

        122.    Plaintiff’s requests for relief are set forth below.

     AS AND FOR A SIXTEENTH CAUSE OF ACTION FOR A VIOLATION OF
   Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
               (Retaliation as Alleged by All Plaintiffs Against ALSCO)

        123.    Plaintiffs repeat and re-allege the allegations contained in the paragraphs above, as

if fully set forth herein.

        124.    The conduct alleged herein violates the Texas Employment Discrimination Act, as

amended, Tex. Lab. Code §§ 21.001 et seq. Plaintiffs lodged complaints with ALSCO about

discrimination, harassment, and retaliation as well as participated in investigations of

discriminatory behavior.

        125.    In retaliation, ALSCO, among other things, terminated their employment.

        126.    Plaintiffs’ requests for relief are set forth below.




                                                                               ORIGINAL COMPLAINT

                                                   23
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                 Page 24 of 27 PageID 24


                   AS AND FOR A SEVENTEENTH CAUSE OF ACTION
                                          Battery
                  (As Alleged by Ms. Oviedo Against Mr. Dikes and ALSCO)

        127.    Ms. Oviedo repeats and re-alleges the allegations contained in the paragraphs

above, as if fully set forth herein.

        128.    The conduct alleged herein involved an intentional and offensive touching of Ms.

Oviedo who did not consent to the touching by Mr. Dikes.

        129.    In addition to individual liability against Mr. Dikes, ALSCO may be held liable for

the battery of Ms. Oviedo by a theory of respondeat superior.

        130.    Ms. Oviedo’s requests for relief are set forth below.

                   AS AND FOR AN EIGHTEENTH CAUSE OF ACTION
                                          Assault
                  (As Alleged by Ms. Oviedo Against Mr. Dikes and ALSCO)

        131.    Ms. Oviedo repeats and re-alleges the allegations contained in the paragraphs

above, as if fully set forth herein.

        132.    The conduct alleged herein involved an intentional harmful or offensive touching

of Ms. Oviedo who was put in apprehension of such contact by Mr. Dikes.

        133.    In addition to individual liability against Mr. Dikes, ALSCO may be held liable for

the assault of Ms. Oviedo by a theory of respondeat superior.

        134.    Ms. Oviedo’s requests for relief are set forth below.

                     AS AND FOR A NINETEENTH CAUSE OF ACTION
                         Negligent Hiring, Retention, and Supervision
                         (As Alleged by Ms. Oviedo Against ALSCO)

        135.    Ms. Oviedo repeats and re-alleges the allegations contained in the paragraphs

above, as if fully set forth herein.



                                                                          ORIGINAL COMPLAINT

                                                 24
   Case 3:19-cv-01636-L Document 1 Filed 07/09/19                   Page 25 of 27 PageID 25


       136.     ALSCO had a duty to protect Ms. Oviedo from harm resulting from its employment

of supervisors and co-workers that committed assault, battery, and intentional infliction of

emotional distress torts, among others, against Ms. Oviedo. ALSCO breached that duty by hiring,

retaining, failing to train, supervise, or discipline the tortfeasors. The conduct of ALSCO

proximately caused Ms. Oviedo significant damages.

       137.     Ms. Oviedo’s requests for relief are set forth below.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request judgment against Defendants as follows:

        A. A judgment declaring that the practices complained of herein are unlawful and in

              violation of the Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C.

              §2000e et seq., the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981 et seq.,

              the Americans with Disabilities Act of 1990, as amended 42 U.S.C. §§ 12111 et seq.,

              and the Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§

              21.001 et seq., and any other cause(s) of action that can be inferred from the facts set

              forth herein

        B. All damages which Plaintiffs have sustained as a result of Defendants’ conduct,

              including back pay, front pay, benefits, general and specific damages for lost

              compensation, and job benefits they would have received but for Defendants’

              discriminatory practices, and for emotional distress, humiliation, embarrassment, and

              anguish;

        C. Exemplary and punitive damages in an amount commensurate with Defendants’

              ability and so as to deter future malicious, reckless, and/or intentional conduct;



                                                                             ORIGINAL COMPLAINT

                                                  25
    Case 3:19-cv-01636-L Document 1 Filed 07/09/19                  Page 26 of 27 PageID 26


        D. Awarding Plaintiffs the costs and disbursements incurred in connection with this

            action, including reasonable attorney’s fees, expert witness fees and other costs;

        E. Pre-judgment and post-judgment interest, as provided by law;

        F. That the Court retain jurisdiction over Defendants until such time as it is satisfied that

            they have remedied the practices complained of and are determined to be in full

            compliance with the law; and

Granting Plaintiffs other and further relief as this Court finds necessary and proper. Plaintiffs also

seek injunctive relief, including, but not limited to:

        G. Training on the subject of employment discrimination and sexual harassment for all

            of Defendants’ employees;

        H. Diversity training for all managers conducted by reputable outside vendors;

        I. Supervisory discipline up to and including termination for any supervisor who engages

            in unlawful discrimination;

        J. Active monitoring of the work areas to ensure compliance with discrimination

            policies;

        K. Monitoring by the Court or a federal agency to ensure that Defendants comply with

            all injunctive relief; and

       Plaintiffs further demand that they be awarded such other and further legal and equitable

relief as may be found appropriate and as the Court may deem just or equitable.


                                                         Respectfully Submitted,

Dated: July 9, 2019                                      _/s/ Jay D. Ellwanger_________
                                                         Jay D. Ellwanger
                                                         Texas State Bar No. 24036522
                                                         jellwanger@equalrights.law
                                                                            ORIGINAL COMPLAINT

                                                  26
Case 3:19-cv-01636-L Document 1 Filed 07/09/19    Page 27 of 27 PageID 27


                                       Esha Rajendran
                                       Texas State Bar No. 24105968
                                       erajendran@equalrights.law
                                       Ellwanger Law LLLP
                                       400 South Zang Blvd.
                                       Suite 1015
                                       Dallas, Texas 75208
                                       Telephone: (737) 808-2260
                                       Facsimile: (737) 808-2262

                                       ATTORNEYS FOR PLAINTIFFS




                                                         ORIGINAL COMPLAINT

                                  27
